Exhibit 10.1

March 1, 2001

Mr. Kevin Reardon
First National Bank of Joliet
78 North Chicago Street
Joliet, IL

Re:        Employment and Consulting Services Agreement

Dear Mr. Reardon:

We are pleased to offer you employment and a consulting services agreement with
Harris Bank Joliet (“Harris”) on the following terms.  This employment offer and
consulting services agreement are subject to and effective upon the closing of
Bank of Montreal’s purchase of First National Bancorp, Inc. (“FNB”) in
accordance with the Agreement and Plan of Merger dated March 1, 2001 (the
“Purchase”).

1. You shall be employed by Harris in the officer capacity of Chairman and Chief
Executive Officer for a twelve month period commencing on your Hire Date (the
“Employment Period”).  You shall perform such duties and responsibilities
consistent with that position and as may be assigned to you by the Board of
Directors of Harris and the Chief Executive Officer of Harris Bank or his or her
designee.  You agree to devote your full working time, attention, skill and
efforts to the performance of your duties, including activities and services
related to the organization, operation and management of Harris.  Your
employment shall cease on the first anniversary of your Hire Date.  For the 24
month period following the first anniversary of your Hire Date, you shall
perform consulting services for Harris (“Consulting Period”).  During the
Consulting Period, you shall be an independent contractor (and not an employee)
of Harris.     2. The term of this employment and consulting services agreement
shall be from the closing date of the Purchase (the “Hire Date”) to 36 months
following the Hire Date, unless terminated earlier in accordance with this
Agreement.     3. Subject Paragraph 24 of this Agreement, upon the closing of
Bank of Montreal’s purchase of FNB, Harris shall pay you a sign-on bonus equal
to $1,491,645.00 (the “Sign-on Bonus”).    Subject to Paragraph 24 of this
Agreement, during the Employment Period and the Consulting Period, Harris shall
pay you a bonus equal to Eight Hundred Ninety Two Thousand Five Hundred Dollars
($892,500) (the “Bonus Amount”).  The Sign-on Bonus and the Bonus Amount
installments paid during the Employment Period shall be subject to federal and
state income taxes.  After the Employment Period has expired, you will be
responsible for the payment of any and all taxes on the remaining installments
of the Bonus Amount. The Bonus Amount shall be payable in seven installments as
follows:  (a) 10% three months after the Hire Date; (b) 15% nine months after
the Hire Date; (c) 15% 15 months after the Hire Date: (d) 15% 21 months after
the Hire Date; (e) 15% 27 months after the Hire Date; (f) 15% 33 months after
the Hire Date; and (g) 15% 36 months after the Hire Date. Except for a
termination pursuant to Paragraph 7 or Paragraph 8 of this Agreement, or if
Harris terminates this Agreement for a reason other than under Paragraph 9, you
must be actively employed at or consulting for Harris on the date each
installment of the Bonus Amount is scheduled to be paid in order to receive such
installment.  The Sign-on Bonus and the Bonus Amount are not regarded as
“considered salary” for benefit plan purposes.  During the Employment Period
with Harris your base salary shall be Three Hundred Sixty Four Thousand Dollars
($364,000) per annum, payable in accordance with Harris’ regular payroll
practices, and subject to review at such intervals and with such considerations
as apply generally to similarly situated Harris executives, provided that the
amount of such base salary (or payment for services) may not be decreased. 
During the Employment Period, you shall be eligible to participate in
Harris’incentive planon the same terms and conditions as similarly situated
Harris executives, provided that the amount of annual bonus paid thereunder to
you shall not be less than the bonus paid to you for 2000.  During the
Consulting Period, as an outside director you shall be entitled to receive all
retainer and meeting fees payable to directors.     4. During the Employment
Period, you shall be eligible to participate in all other employee benefit plans
of Harris, subject to and on a basis consistent with the terms, conditions, and
overall administration of such plans and arrangements applicable to similarly
situated Harris executives.     5. During the Employment Period, you shall be
entitled to all paid bank holidays, and  paid vacation and other paid time off
in accordance with Harris’ current policies and plans.     6. You shall be
entitled to incur reasonable travel and entertainment expenses in connection
with the performance of your duties, and Harris shall reimburse such expenses,
in accordance with its policy applicable to similarly situated Harris
executives.     7. If you are unable to perform your usual and customary duties
by reason of illness, disability or other incapacity, however caused, which
lasts for a total of one hundred ten (110) consecutive calendar days, or a total
of one hundred eighty (180) calendar days during any 12-month period, Harris may
in its sole discretion terminate this Agreement by giving written notice to
you.  Such termination shall be effective as of the date set forth in the
notice, which shall be not less than fourteen (14) calendar days after the
giving of such notice.     8. This Agreement shall terminate immediately if (a) 
Harris requires you to be based at a location more than 50 miles from your job
location as of the Hire Date, (b) Harris reduces your base salary (or payment
for consulting services) or the minimum bonus as described in Paragraph 3 of
this Agreement, (c) Harris fails to provide you with the benefits described in
Paragraph 4 of this Agreement during the Employment Period, or (d) during the
Employment Period Harris assigns you to duties that are materially inconsistent
with the authorities, duties, responsibilities and status in effect as of your
Hire Date and during the term of this Agreement for a Chairman and Chief
Executive Officer in the Harris Bank Community Bank network (provided, however,
that a change in your office, title and/or reporting requirements shall not be
considered materially inconsistent unless such change results in a material
reduction of your authorities, duties, and responsibilities).  This Agreement
shall automatically terminate upon your death.     9. This Agreement shall
terminate immediately if you are discharged for “cause,” which is defined for
purposes of this Agreement as (a) your conviction of a felony or any crime
involving fraud or dishonesty or similar crimes, (b) your disqualification for
active employment (or for the provision of consulting services) under the
directive of any bank regulatory agency or because you are ineligible for
bonding by Harris’ bonding agent, (c) your material failure or refusal to
perform the material duties and responsibilities of your position or any
material breach of your obligations under this Agreement, provided that such
failure, refusal or breach has continued more than 10 business days after Harris
has given you written notice thereof and of its intent to terminate your
employment because of such failure, refusal or breach.     10. In the event of
termination of this Agreement under Paragraphs 7 or 8, or if Harris terminates
this Agreement for a reason other than under Paragraph 9, you, or in the event
of your death, your estate, shall be entitled to receive your unpaid salary,
earned but unused vacation and your benefits under all qualified and
nonqualified retirement, pension, profit-sharing and similar plans in accordance
with the terms of such plans earned during the Employment Period, to the extent
such salary, earned but unused vacation and benefits have accrued to the date of
termination.  Harris shall also be obligated to pay you, or in the event of your
death, to your estate, in a lump sum within thirty (30) calendar days after
termination the unpaid portion of the Bonus Amount.       In the event of
termination of this Agreement, including expiration, you also will be entitled
to participate in, and be covered under, (which participation and coverage may
include benefits for your spouse and qualified dependents) the health benefit
plan of Harris, or its successor(s), until you become eligible for Medicare,
provided that you pay 100% of the group plan premium cost incurred by Harris (or
its successor(s)) for the coverage level you elect.  In the event of your death
prior to your eligibility for Medicare, your spouse and dependents, if any, may
continue their coverage under the health benefit plan of Harris until your
spouse’s eligibility for Medicare, provided that they pay 100% of the group plan
premium cost incurred by Harris.  The first 18 months, 29 months, or 36 months,
as applicable, of continued coverage as described in this paragraph shall be
considered COBRA coverage, as described in Title I, Part 6 of the Employee
Retirement Income Security Act.  Once you or your spouse and dependents stop
paying 100% of the group plan premium costs for the health benefit plan of
Harris, you or your spouse and dependents will not be entitled to reenter such
plan.  Harris makes no commitment or guarantee that, following your separation
from employment from Harris, the benefits paid to you or your spouse or
dependents or on your or their behalf from the health benefit plan of Harris
will be excludable from your or their gross income for federal or state income
tax purposes.     11. In the event Harris terminates this Agreement under
Paragraph 9 or if you terminate your employment with Harris other than under
Paragraph 8, you shall be entitled to receive your unpaid salary, earned but
unused vacation, and your benefits under all qualified and nonqualified
retirement, pension, profit-sharing and similar plans in accordance with the
terms of such plans during the Employment Period, to the extent such salary,
earned but unused vacation, and benefits have accrued to the date of
termination.  All other obligations of Harris under this Agreement shall cease
on the date of termination and any unpaid portion of the Bonus Amount shall be
forfeited.     12. During the Employment Period and the Consulting Period, you
will have access to, obtain, and may prepare “Confidential Information,” which
is defined for purposes of this Agreement as information which Harris regards
and treats as confidential and which is not generally known or accessible to
competitors or other third parties not having a legitimate need to know, which
has value to Harris and which, if disclosed, would result in competitive and
business disadvantage to Harris and/or its  affiliates.  Such information
includes but is not limited to the identities of actual or potential customers,
their financial information and the services provided to them; new product and
service offerings; financial information relating to Harris and its corporate
affiliates; marketing strategies and plans; expansion, contraction or
reorganization planning; personnel strategies, plans and data; legal matters;
and internal investigations.  During the Employment Period and the Consulting
Period and thereafter, you shall not disclose or cause to be disclosed any such
Confidential Information except as may be necessary to perform your duties and
as may be required by law.  Upon termination of your employment, you shall
return to Harris all records, files, documents and materials (including computer
hardware and software) you received during the Employment Period and/or the
Consulting Period (except those setting forth your employee benefits) including
but not limited to those containing Confidential Information.  Nothing herein is
intended to limit Harris’ or your rights under any statute or the common law
concerning the use and disclosure of confidential information and trade secrets.
    13. You shall keep the terms of this Employment and Consulting Services
Agreement strictly confidential and you promise that neither you nor any of your
representatives or agents shall disclose, either directly or indirectly, any
information concerning this Agreement to anyone (except your counsel, tax
advisors and immediate family) including, but not limited to, past, present or
future employees of Harris, FNB, First National Bank of Joliet or any of their
affiliates.     14. You agree that during the Employment Period and the
Consulting Period with Harris and for one (1) year following the termination of
your employment or provision of consulting services, for any reason, you will
not: (1) solicit, encourage or induce, either directly or indirectly, any
customer of Harris to limit its relationship with Harris or its
affiliates/subsidiaries; (2) assist, advise or counsel another financial
institution, either directly or indirectly, to provide banking services to any
customer of Harris; (3) provide or offer, either directly or indirectly, any
banking services to any customer of Harris unless you are providing services for
Harris; (4) disclose or make known to any other person or entity the names,
addresses or telephone numbers of customers of Harris; or (5) call on or solicit
for employment, either for yourself or for any other person or entity, any of
Harris’ employees.  This restriction concerns customers of Harris whom you
learned of or developed leads regarding during your employment or provision of
consulting services with Harris, or whom you serviced, had contact with, had
responsibility for or had access to confidential information regarding during
your employment with or the provision of consulting services to Harris.     15.
You acknowledge that you currently have or will learn or develop Confidential
Information belonging to Harris, and that use or disclosure of this Confidential
Information is likely if you were to compete with Harris.  You also acknowledge
that entities which compete with Harris are those entities which provide banking
services to persons or entities in the eight-county Chicagoland area. 
Therefore, in order to protect Harris' Confidential Information and in
consideration for the various benefits and payments provided hereinunder, you
agree that during the Employment Period and the Consulting Period and for one
(1) year following the termination of your employment or the provision of
consulting services, for any reason, you will not, without Harris' prior written
consent, accept a position with or provide consulting or other services to any
person or entity, wherever located, that provides banking services in the
eight-county Chicagoland area and you further agree that during this period you
will not start, invest in, counsel or advise, directly or indirectly, with any
such competing entity.  The eight-county Chicagoland area is defined as Cook,
Lake, McHenry, DuPage, Kane, Kendall, Will and Grundy counties.  If this
Agreement is terminated for any reason prior to (and including) the second
anniversary of your Hire Date, you are subject to the non-compete provisions of
this Paragraph 15.  If this Agreement is terminated after the second anniversary
of your Hire Date for any reason other than your voluntary termination, you are
not subject to the non-compete provisions of this Paragraph 15.     16. The
existence of any cause of action you may have against Harris shall not
constitute a defense to Harris’ enforcement of Paragraph 14 and Paragraph 15 of
this Agreement .       You agree that the duration and scope of the restrictive
covenant provisions of Paragraph 14 and Paragraph 15 of this Agreement are
reasonable and necessary to the effective conduct of Harris’ business and that,
if any portion of the restrictive covenants are held to be unreasonable,
arbitrary, or against public policy by any court or tribunal, the restrictive
covenants shall be enforced against you for a shorter period of time as is
determined by the tribunal to be reasonable, non-arbitrary, and not against
public policy.     17. In the event it should become necessary for Harris or you
to retain the services of an attorney to enforce the terms of Paragraph 14 and
Paragraph 15 of this Agreement or the confidentiality provisions of this
Agreement, and the issue is decided by a court of law, the unprevailing party
agrees to pay the costs of any legal proceedings and the prevailing party’s
reasonable attorneys’ fees including any attorneys’ fees and costs incurred as a
result of appellate proceedings (regardless of the party initiating the appeal).
    18. The parties agree that any and all claims arising out of or relating to
your employment or termination of employment or the provision or termination of
consulting services or arising out of or relating to this Agreement or the
termination of this Agreement shall be decided by final and binding arbitration,
including without limitation any and all claims for wrongful discharge or age or
other employment discrimination and any and all claims of violation of any
federal, state or local statute, ordinance, rule or regulation provided, however
the parties do not agree to arbitrate claims for worker’s compensation benefits;
claims for unemployment compensation; claims based upon any employee pension,
insurance or similar plan; and any claims under Paragraphs 14 and 15 of this
Agreement.  Unless the parties agree otherwise, arbitration shall be conducted
pursuant to the Employment Dispute Resolution Rules of the American Arbitration
Association.     19. You may not assign, pledge or encumber this Agreement or
any other interest herein.     20. This Agreement may not be modified or amended
except by an instrument in writing signed by the parties hereto.  No term or
condition of this Agreement shall be deemed to have been waived, nor shall there
be any estoppel against the enforcement of any provision of this Agreement,
except by estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.     21. This Agreement sets forth the entire agreement between you and
Harris and Harris’ affiliates as to your employment  and consulting
relationship.  No amendment or modification shall be effective unless reduced to
writing and signed by a duly authorized representative of the party to be bound
thereby.  If, for any reason, any provision of this Agreement, or any part of
any provision, is held invalid, such invalidity shall not affect any other
provision of this Agreement or any part of such provision not held so invalid,
and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.     22. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Illinois.  It is agreed that both parties participated in the negotiation and
establishment of the terms set forth herein.     23. You hereby agree that all
prior written and oral agreements between you and FNB or First National Bank of
Joliet including but not limited to, the Change of Control Agreement dated
October 12, 2000 and any severance plans or agreements, are terminated upon the
closing of Bank of Montreal’s acquisition of FNB and you waive any and all
rights and benefits under those agreements.     24. You agree that no portion of
any payment under this Agreement, including the Sign-on Bonus and the Bonus
Amount, or payments to or for your benefit under any other agreement or plan,
shall be deemed to be an “Excess Parachute Payment” as defined in Section 280G
of the Internal Revenue Code of l986, as amended (the “Code”).  It is agreed
that the present value of the Sign-on Bonus and the Bonus Amount and any
payments to you or for your benefit which are in the nature of compensation,
receipt of which are contingent on Bank of Montreal’s acquisition of FNB and to
which Section 280G of the Code applies (in the aggregate “Total Payments”) shall
not exceed an amount equal to one dollar less than the maximum amount which
Harris may pay without loss of deduction under Section 280G of the Code. 
Present value for purposes of this Agreement shall be calculated in accordance
with Section 280G of the Code. Within thirty (30) days of Harris’s notice to you
that Harris believes that there is a payment or benefit due to you which will
result in an Excess Parachute Payment as defined in Section 280G of the Code,
you and Harris, at Harris’s expense, shall obtain the opinion of legal counsel
and certified public accountants as you may choose (notwithstanding the fact
that such persons have acted or may also be acting as legal counsel or certified
public accountants for Harris) determining whether or not such payments are
Excess Parachute Payments under Section 280G the Code.  In the event that such
opinions determine that there would be such an Excess Parachute Payment, the
payment hereunder or any other payment determined by such counsel and certified
public accountants to be includable in Total Payments shall be modified,
reduced, or eliminated as specified by you in writing delivered to Harris within
15 days of your receipt of such opinions or, if you fail to so notify Harris,
then Harris shall make such determination so that there will be no Excess
Parachute Payment.  The provisions of this Paragraph 24 shall be based upon the
presumption that the compensation and benefits earned by you pursuant to
Harris’s compensation program which would have been paid in any event, are
reasonable compensation for services rendered, even though the timing of such
payments relate to a change in control of FNB; provided, however, that in the
event legal counsel and the certified public accountant so requests in
connection with the opinion required by this Paragraph 24, you and Harris shall
obtain, at Harris’s expense, and the legal counsel may rely on in providing the
opinion, the advice of a firm of recognized executive compensation consultants
as to the reasonableness of any item of compensation to be received by you.  In
the event that the provisions of Section 280G and Section 4999 of the Code  are
repealed without succession, this Paragraph 24 shall be of no further force or
effect.    

We are delighted to have you join the Harris family.  Please signify your
agreement with the terms of this letter by signing below.

Sincerely yours,

Harris Bank

    By:

--------------------------------------------------------------------------------

Charles R. Tonge
   /s/  Charles R. Tonge


--------------------------------------------------------------------------------

Title: Executive Vice President       Agreed:              /s/ Kevin Reardon

--------------------------------------------------------------------------------

Dated:  March 1, 2001

 